



COURT OF APPEAL FOR ONTARIO

CITATION: P.A.R.C.E.L. Inc. v. Acquaviva, 2015 ONCA 459

DATE: 20150622

DOCKET: C58689

Cronk, Gillese and Rouleau JJ.A.

BETWEEN

P.A.R.C.E.L.
    Inc., Bijan Pardis and

P.A.C.I.F.I.C.
    Inc.

Defendants (Appellants)

and

Sam Acquaviva and Premier Homes Realty Ltd.

Plaintiffs (Respondents)

Howard Crosner, for the appellants

Domenic Saverino, for the respondents

Heard: November 12, 2014

On appeal from the judgment of Justice Peter A. Douglas of
    the Superior Court of Justice, dated January 31, 2014.

COSTS ENDORSEMENT

[1]

This court released its judgment in this appeal on May 12, 2015.  For
    reasons given, the appeal was allowed in part and the parties were directed to
    deliver their submissions concerning the costs of the appeal within timelines
    set by the court.

[2]

The court has now received and reviewed those submissions.

[3]

Based on the written submissions received, the costs claimed, the
    motions in this court resulting in orders dated June 12 and July 7, 2014, the
    issues raised on appeal and this courts disposition of the appeal, the
    appellants are entitled to their costs of the appeal and the motions in this
    court, fixed in the total amount of $25,000, inclusive of disbursements and all
    applicable taxes.

E.A. Cronk J.A.

E.E. Gillese J.A.

Paul Rouleau J.A.


